 Case 1:17-cv-02751-LTB Document 27 Filed 10/07/19 USDC Colorado Page 1 of 1
Appellate Case: 18-1253    Document: 010110240826         Date Filed: 10/07/2019        Page: 1
                  Supreme Court of the United States
                         Office of the Clerk
                     Washington, DC 20543-0001
                                                                       Scott S. Harris
                                                                       Clerk of the Court
                                                                       (202) 479-3011
                                     October 7, 2019


    Clerk
    United States Court of Appeals for the Tenth
    Circuit
    Byron White Courthouse
    1823 Stout Street
    Denver, CO 80257


          Re: John Patrick Fletcher
              v. Inmate Bank, et al.
              No. 18-9145
              (Your No. 18-1253)


    Dear Clerk:

           The Court today entered the following order in the above-entitled case:

           The petition for a writ of certiorari is denied.



                                             Sincerely,




                                             Scott S. Harris, Clerk
